Execution Version
Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 8th
day of April, 2009, by and among Equity One, Inc., a Maryland corporation (the
“Company”), and MGN America LLC, a Delaware limited liability company (the
“Purchaser” and collectively with any permitted assignee hereunder, the
“Purchasers”).
RECITALS
     A. Concurrently with the execution hereof, the Company and the Purchasers
are entering into that certain Common Stock Purchase Agreement of even date
herewith (the “Stock Purchase Agreement”) for the sale by the Company and the
purchase by the Purchasers of not less than 2,200,000 shares subject to increase
as set forth in the Stock Purchase Agreement (the “Shares”) of the Company’s
Common Stock, par value $.01 per share (the “Common Stock”).
     B. In order to induce the Purchasers to enter into the Stock Purchase
Agreement, the Company agrees that this Agreement shall govern the rights of the
Purchasers to cause the Company to register the Shares.
     THE PARTIES HEREBY AGREE AS FOLLOWS:
AGREEMENT
     1. Certain Definitions.
               (a) The term “Act” means the Securities Act of 1933, as amended.
               (b) The term “Closing Date” means the Initial Closing Date as
defined in the Stock Purchase Agreement.
               (c) The term “Form S-3” means such form under the Act as in
effect on the date hereof or any successor registration form under the Act
subsequently adopted by the SEC.
               (d) The term “Purchasers” means the persons named on Schedule I
hereto and any permitted assignee of any Purchaser’s rights hereunder in
accordance with Section 2.9 hereof.
               (e) The term “1934 Act” means the Securities Exchange Act of
1934, as amended.
               (f) The term “register,” “registered,” and “registration” refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.





--------------------------------------------------------------------------------



 



               (g) The term “Registrable Securities” means (i) the Shares issued
pursuant to the Stock Purchase Agreement and (ii) any Common Stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares referenced
in (i) above, excluding in all cases, however, any Registrable Securities sold
by a person in a transaction in which such person’s rights under Section 2
hereof are not assigned.
               (h) The term “SEC” means the Securities and Exchange Commission.
               (i) The term “Shares” has the meaning set forth in Recital A.
     2. Registration Rights. The Company covenants and agrees as follows:
          2.1 Request for Registration.
               (a) If the Company shall receive at any time after 6 months after
the Closing Date, a written request (a “Request”) from Purchasers holding not
less than 1,000,000 Shares (the “Initiating Purchasers”) that the Company file a
registration statement under the Act for a public offering, then the Company
shall:
                    (i) within ten (10) days of the receipt thereof, give
written notice of such request to all other Purchasers; and
                    (ii) effect as soon as practicable, and in any event within
forty-five (45) days of the receipt of such Request, the filing of a
registration statement under the Act covering all Registrable Securities which
the Purchasers request to be registered within twenty (20) days of the mailing
of such notice by the Company (a “Demand Registration”);
provided, however, that (i) the Company shall be obligated under this
Section 2.1 to effect no more than two Demand Registrations, provided that a
registration shall not count toward such limit if any such Demand Registration
was not declared and ordered effective by the SEC; and (ii) a bona fide pledgee
of a Purchaser’s Shares (a “Bona Fide Pledgee”) desiring to sell Shares for the
account of such Bona Fide Pledgee upon default in respect of such Purchaser’s
obligations to such Bona Fide Pledgee shall be entitled to request a Demand
Registration to permit the resale of such Shares without regard to the
expiration of the 6 month period set forth above unless the number of Shares to
be sold by such Bona Fide Pledgee may be disposed of without limitation as to
amount pursuant to Rule 144 under the Act.
               (b) If the Initiating Purchasers intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
(i) they shall so advise the Company as a part of their Request made pursuant to
Subsection 2.1(a) and the Company shall include such information in the written
notice referred to in Subsection 2.1(a)(i) above and (ii) the underwriter shall
be selected by the Company after consultation with the Initiating Purchasers and
shall be reasonably acceptable to a majority in interest of the Initiating
Purchasers. The right of any Purchaser to include Registrable Securities in such
registration

2



--------------------------------------------------------------------------------



 



shall be conditioned upon such Purchaser’s participation in such underwriting
and the inclusion of such Purchaser’s Registrable Securities in the underwriting
(unless otherwise mutually agreed by a majority in interest of the Initiating
Purchasers and such Purchaser) to the extent provided herein. All Purchasers
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.3(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.
               (c) Notwithstanding the foregoing, if the Company shall furnish
to Purchasers requesting a registration statement pursuant to this Section 2.1,
a certificate signed by the Chief Executive Officer of the Company stating that
in the good faith judgment of the Board of Directors of the Company, it would be
materially detrimental to the Company and its shareholders for such registration
statement to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing after receipt of the request of the Initiating
Purchasers; provided, however, that the Company may not exercise such deferral
right for more than one hundred twenty (120) days in any 12 month period. Upon
the earlier of the expiration of any such deferral period and the Board of
Directors’ good faith determination that such deferral is no longer required,
the Company shall promptly file such registration statement in accordance with
the terms of this Agreement.
               (d) In addition, the Company shall not be obligated to effect any
registration pursuant to this Section 2.1 during the period starting with the
date 45 days prior to the Company’s good faith estimate of the date of filing of
a registration statement subject to Section 2.2 hereof, and ending on a date
that is the earlier of one hundred eighty (180) days after the effective date of
such registration statement and thirty (30) days after the completion of the
sale of the securities registered pursuant to such registration statement,
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective.
          2.2 Company Registration. If the Company proposes to register
(including for this purpose a registration effected by the Company for
shareholders other than the Purchasers) any of its stock or other equity
securities under the Act in connection with the underwritten public offering of
such securities solely for cash, other than registrations on Form S-8 or S-4 (or
any successor forms) or registrations in connection with dividend reinvestment
plans and stock purchase plans, then the Company shall, at such time, promptly
give each Purchaser written notice of such registration. Upon the written
request of each Purchaser given within twenty (20) days after mailing of such
notice by the Company in accordance with Section 3.5, the Company shall, subject
to the provisions of Section 2.6, cause to be registered under the Act all of
the Registrable Securities that each such Purchaser has requested to be
registered.
          2.3 Obligations of the Company. Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
               (a) Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration

3



--------------------------------------------------------------------------------



 



statement to become effective, and keep such registration statement effective
for a period of up to one hundred eighty (180) days or, if earlier, until the
distribution contemplated in the registration statement has been completed;
provided, however, that (i) such 180-day period shall be extended for a period
of time equal to the period the Purchaser refrains from selling any securities
included in such registration at the request of an underwriter of Common Stock
(or other securities) of the Company or at the request of the Company pursuant
to Subsection (iii) below, (ii) in the case of any registration of Registrable
Securities on Form S-3 which are intended to be offered on a continuous or
delayed basis, such 180-day period shall be extended, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold,
provided that Rule 415, or any successor rule under the Act, permits an offering
on a continuous or delayed basis, and provided further that applicable rules
under the Act governing the obligation to file a post-effective amendment
permit, in lieu of filing a post-effective amendment which (I) includes any
prospectus required by Section 10(a)(3) of the Act or (II) reflects facts or
events representing a material or fundamental change in the information set
forth in the registration statement, the incorporation by reference of
information required to be included in (I) and (II) above to be contained in
periodic reports filed pursuant to Section 13 or 15(d) of the 1934 Act in the
registration statement, and (iii) the Company shall not be required to keep such
registration statement effective during a period not to exceed ninety
(90) consecutive days, not more than once in any 12-month period, in which it is
determined by the Board of Directors in good faith that there exists material
non-public information regarding the Company.
               (b) Timely prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Act with respect to the disposition of all securities covered
by such registration statement.
               (c) Furnish to the Purchasers such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Act, and such other documents as the Purchasers may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.
               (d) Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Purchasers;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Act.
               (e) Enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering. Each Purchaser participating in such underwriting shall also enter
into and perform its obligations under such an agreement.
               (f) Notify each Purchaser holding Registrable Securities covered
by such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Act of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a

4



--------------------------------------------------------------------------------



 



material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such Purchaser, timely
prepare and furnish to such Purchaser a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchaser of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing.
               (g) Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.
               (h) Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration statement.
               (i) Use its best efforts to furnish, at the request of any
Purchaser requesting registration of Registrable Securities pursuant to this
Section 2, on the date that such Registrable Securities are delivered to the
underwriters for sale in connection with a registration pursuant to this
Section 2, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (i) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Purchasers requesting registration of Registrable Securities,
and (ii) “comfort” letters signed by the Company’s independent public
accountants who have examined and reported on the Company’s financial statements
included in the registration statement, to the extent permitted by the standards
of the AICPA or other relevant authorities, covering substantially the same
matters with respect to the registration statement (and the prospectus included
therein) and (in the case of the accountants’ “comfort” letters, with respect to
events subsequent to the date of the financial statements) as are customarily
covered in opinions of issuer’s counsel and in accountants’ “comfort” letters
delivered to the underwriters in underwritten public offerings of securities.
               (j) Make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney or accountant retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers and
directors to supply all information reasonably requested by any such seller,
underwriter, attorney or accountant in connection with establishing a defense
under Section 11 of the Act with respect to such registration statement;
provided, however, that such seller, underwriter, attorney or accountant shall
agree to hold in confidence and trust all information so provided until such
information becomes publicly available (other than as a result of a violation of
such obligation of confidentiality).

5



--------------------------------------------------------------------------------



 



          2.4 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Purchaser that such
Purchaser shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of such
Purchaser’s Registrable Securities.
          2.5 Expenses of Registrations. The Company shall bear and pay all
expenses, other than underwriting discounts, brokers’ commissions and the like,
incurred in connection with any registration, filing or qualification pursuant
to this Section 2, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees relating or apportionable
thereto, and the fees and disbursements of counsel for the Company. The
Purchasers shall be responsible for all underwriting discounts, brokers’
commissions and the like with respect to their respective Shares and any other
fees and expenses incurred by them or on their behalf (including, without
limitation, fees and expenses of their own counsel and advisors).
          2.6 Underwriting Requirements. In connection with any offering
involving an underwriting of shares of the Company’s capital stock, the Company
shall not be required under Section 2.2 to include any of Purchaser’ securities
in such underwriting unless such Purchaser accepts the terms of the underwriting
as agreed upon between the Company and the underwriters selected by it (or by
other persons entitled to select the underwriters). If the total amount of
securities, including Registrable Securities, requested by shareholders to be
included in such offering pursuant to Section 2.2 exceeds the maximum amount of
securities that the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company, then the Company shall be
required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters determine in their sole
discretion, will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the selling shareholders according to
the total amount of securities entitled to be included therein owned by each
selling shareholder or in such other proportions if mutually agreed to by such
selling shareholders).
          2.7 Delay of Registration. No Purchaser shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2; provided that this Section
2.7 shall not abrogate any other rights or remedies of any such Purchaser
hereunder.
          2.8 Indemnification. In the event any Registrable Securities are
included in a registration statement under this Section 2:
               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each Purchaser, any underwriter (as defined in the Act) for
such Purchaser and each person, if any, who controls such Purchaser or such
Purchaser’s securities or such underwriter within the meaning of the Act or the
1934 Act, and each officer, director, agent, employee and partner of the
foregoing against any losses, claims, damages or liabilities (joint or several)
to which they may become subject insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements,

6



--------------------------------------------------------------------------------



 



omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or any other document prepared
by the Company incident to such registration, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities law or any rule or regulation promulgated under the Act, or the 1934
Act or any state securities law; and the Company will pay to each such
indemnified person any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Subsection 2.8(a) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing expressly for use in connection with such
registration by such Purchaser, underwriter or controlling person.
               (b) To the extent permitted by law, each selling Purchaser will
indemnify and hold harmless the Company, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Act, any underwriter and any
controlling person of any such underwriter, against any losses, claims, damages
or liabilities (joint or several) to which any of the foregoing persons may
become subject insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with information furnished in writing by such
Purchaser expressly for use in connection with such registration, and each such
Purchaser will pay to each such indemnified party any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Subsection 2.8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Purchaser, which
consent shall not be unreasonably withheld.
               (c) Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.8, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within

7



--------------------------------------------------------------------------------



 



a reasonable time of receipt of notice of any such action, if prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8, but the omission so
to deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 2.8. No indemnifying party, in the defense of any claim or litigation,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. Each indemnified party shall furnish such information regarding
itself or the claim in question as an indemnifying party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.
               (d) If the indemnification provided for in this Section 2.8 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
               (e) The obligations of the Company and Purchasers under this
Section 2.8 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Section 2, and otherwise.
               (f) Notwithstanding the foregoing, except to the extent set forth
herein with respect to indemnification of the Company to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with an underwritten public offering are in
conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.
          2.9 Assignment of Registration Rights. The rights to cause the Company
to register Registrable Securities pursuant to this Section 2 may be assigned
(but only with all related obligations) by a Purchaser to a Bona Fide Pledgee,
provided: (a) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such Bona Fide Pledgee
and the securities with respect to which such registration rights are being
assigned; (b) such Bona Fide Pledgee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement; and (c) such assignment
shall be effective only if immediately following such transfer the further
disposition of such securities by the Bona Fide Pledgee is restricted as to
amount or manner of sale under the Act.

8



--------------------------------------------------------------------------------



 



          2.10 “Market Stand-Off” Agreement. The Company and each of the
Purchasers hereby agrees that, during the period of duration specified by the
Company and an underwriter of Common Stock or other securities of the Company,
following the date of the first sale to the public pursuant to a registration
statement of the Company filed under the Act, it shall not, to the extent
requested by the Company and such underwriter, directly or indirectly sell,
offer to sell, contract to sell (including, without limitation, any short sale),
grant any option to purchase or otherwise transfer or dispose of (other than to
donees who agree to be similarly bound) any securities of the Company held by it
at any time during such period except Common Stock included in such
registration; provided, however, that:
               (a) all executive officers and directors of the Company and each
other person who holds five percent (5%) or more of the then outstanding Common
Stock (assuming the conversion of the Preferred Shares), enter into similar
agreements;
               (b) such market stand-off time period shall not exceed ninety
(90) days; and
               (c) any discretionary waiver or termination of the market
stand-off period by the Company or the representatives of the underwriters shall
apply to all persons subject to such market stand-off agreement on a pro rata
basis.
               In order to enforce the foregoing covenant, the Company may
impose stop-transfer instructions with respect to the Registrable Securities of
the Purchasers (and the shares or securities of every other person subject to
the foregoing restriction) until the end of such period.
          2.11 Termination of Registration Rights. The right of any Purchaser to
request registration or inclusion in any registration pursuant to Section 2.1 or
2.2 shall terminate if all shares of Registrable Securities held by such
Purchaser and its Affiliates may immediately be sold under Rule 144 during any
90-day period.
     3. Miscellaneous.
          3.1 Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
(including transferees of any shares of Registrable Securities). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. A Purchaser may assign its
rights hereunder only to a Bona Fide Pledgee in accordance with Section 2.9
above.
          3.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to its
conflict of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be in Miami-Dade County, Florida and the parties
hereto waive any claim that such forum is inconvenient.

9



--------------------------------------------------------------------------------



 



          3.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Such counterparts may be
delivered by telecopy or other electronic means.
          3.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          3.5 Notices. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person or sent by telecopy
or by a national overnight courier service, postage prepaid, addressed as
follows: if to the Company, addressed to Equity One, Inc. 1600 N.E. Miami
Gardens Drive, North Miami Beach, Florida 33179, telecopy number 305-947-1664,
Attention: President, with a copy to its counsel, Greenberg Traurig, P.A., 1221
Brickell Avenue, Miami, Florida 33131, telecopy number 305-579-0717, Attention:
Ira N. Rosner, Esq.; if to the Purchaser, addressed as specified on the
signature page to the Stock Purchase Agreement; or such other address or number
as shall be furnished in writing by any such party, and such notice or
communication shall be deemed to have been given as of the date so delivered by
telecopier, telex or mail.
          3.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this section shall be binding upon each holder of any
Registrable Securities then outstanding, each future holder of all such
Registrable Securities, and the Company.
          3.7 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
          3.8 Aggregation of Stock. All shares of Registrable Securities held or
acquired by affiliated entities or persons shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.
          3.9 Entire Agreement; Waiver. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof, and
supersede any previous agreement or understanding between or among the parties
with respect to such subjects, including, without limitation, the Prior
Agreement.
          3.10 Dispute Resolution. If the parties should have a material dispute
arising out of or relating to this Agreement or the parties’ respective rights
and duties hereunder, then the parties will resolve such dispute in the
following manner: (i) any party may at any time deliver to the others a written
notice setting forth a brief description of the issue for which such

10



--------------------------------------------------------------------------------



 



notice initiates the dispute resolution mechanism contemplated by this
Section 3.10; (ii) during the forty-five (45) day period following the delivery
of the notice described in Section 3.10(i) above, appropriate representatives of
the various parties will meet and seek to resolve the disputed issue through
negotiation then within thirty (30) days after the period described in
Section 3.10(ii) above, the parties will refer the issue (to the exclusion of a
court of law) to final and binding arbitration in Miami, Florida in accordance
with the then existing rules (the “Rules”) of the American Arbitration
Association (“AAA”), and judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof; provided, however, that the
law applicable to any controversy shall be the law of the State of Florida,
regardless of principles of conflicts of laws. In any arbitration pursuant to
this Agreement, (i) discovery shall be allowed and governed by the Florida Code
of Civil Procedure and (ii) the award or decision shall be rendered by a
majority of the members of a Board of Arbitration consisting of three (3)
members with experience in securities transactions, one of whom shall be
appointed by each of the respective parties and the third of whom shall be the
chairman of the panel and be appointed by mutual agreement of said two
party-appointed arbitrators. In the event of failure of said two arbitrators to
agree within sixty (60) days after the commencement of the arbitration
proceeding upon the appointment of the third arbitrator, the third arbitrator
shall be appointed by the AAA in accordance with the Rules. In the event that
either party shall fail to appoint an arbitrator within thirty (30) days after
the commencement of the arbitration proceedings, such arbitrator and the third
arbitrator shall be appointed by the AAA in accordance with the Rules. Nothing
set forth above shall be interpreted to prevent the parties from agreeing in
writing to submit any dispute to a single arbitrator in lieu of a three
(3) member Board of Arbitration. Upon the selection of the Board of Arbitration
(or if the parties agree otherwise in writing, a single arbitrator), an award or
decision shall be rendered within in more than forty-five (45) days.
Notwithstanding the foregoing, the request by either party for preliminary or
permanent injunctive relief, whether prohibitive or mandatory, shall not be
subject to arbitration and may be adjudicated only by the courts of the State of
Florida or the U.S. District Court in Florida.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            EQUITY ONE, INC.
      By:   /s/ Arthur L. Gallagher         Name:  Arthur L. Gallagher       
Its:  Executive Vice President, General Counsel
and Secretary       PURCHASER:

MGN America LLC
      By:   /s/ Chaim Katzman         Name:  Chaim Katzman        Its:  Manager 
            By:   /s/ Roni Soffer         Name:  Roni Soffer   
 
   
Address: 1696 NE Miami Gardens Drive
North Miami Beach, Florida 33179
   

12